Citation Nr: 1429730	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant served had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) with the Oklahoma Army National Guard from November 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO denied service connection for a back disorder.  In March 2011, the Appellant testified before the undersigned at a Travel Board hearing conducted at the RO.  A copy of the hearing transcript is associated with the claims files.  

In August 2011, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Appellant acknowledges that there is no record that he injured his back or was disabled by back pain during ACDUTRA or INACDUTRA or sought post-service medical treatment for back injury or back pain until 1996, when more than 15 years had elapsed after his official service discharge.

2.  Records of medical treatment since 2001 which state that the Appellant reported back pain beginning in service are less probative than evidence unfavorable to the claim of a link between a current back disability and the Appellant's service in 1976 through 1977.  



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Before addressing the merits of the issue decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  To comply with the duties mandated by statute, notice must inform a claimant seeking service connection of the elements required to establish service connection.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

The RO provided the Appellant with notice on the Pelegrini II VCAA elements for the claim on appeal in a February 2008 pre-adjudication letter.  The February 2008 letter informed the Appellant to let VA know of any evidence he thought would support his claim for service connection for a back disorder; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Appellant of the Dingess elements via the above-cited letter. 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Appellant nor his representative has alleged prejudice with respect to notice, as is required if the Appellant wishes to show that notice in compliance with the statute was not provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the Appellant by obtaining all relevant evidence in support of his claim for service connection for a back disorder decided herein and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and personnel records and post-service VA and identified private treatment records.  In a February 2012 letter to the Adjutant General of Oklahoma, the RO requested the Appellant's complete medical and personnel records, including line of duty determinations and records of military or legal infractions or disciplinary proceedings, for the entire time the Appellant served in the Oklahoma Army National Guard (OKARNG).   Thereafter, service personnel and treatment records from the Appellant's period of service in the OKARNG from the Adjutant General of Oklahoma were received.  

Pursuant to the Board's August 2011 remand directives, the RO requested that the Appellant complete authorization and consent forms in order to allow VA to obtain post-service medical records from Dr. H.; Presbyterian Hospital, Oklahoma City in 1977 or 1978; additional treatment records from Dr. D.R. and M.W., MD; and, employment medical records from Gary Transportation and the Oklahoma City School Board.  (See September and February 2012 letters from the RO to the Appellant).  Treatment records from Dr. D.R., Roberts Family Medicine, dated from August 2010 to November 2011, from Integris Family Care, dated from November 2007 to July 2010, and a February 2010 report from the Orthopedic Institute were received.  The Appellant did not complete authorization and consent forms for Dr. H., or M.W, MD, or employment medical records from Gary Transportation and Oklahoma City School Board.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA cannot obtain certain records without the authorization of the subject of the records, so VA has no duty to obtain these records.  Thus, the Board may proceed with the merits of the appeal.  

VA examined the Appellant to determine the etiology of his low back disability in March 2012.  A copy of the examination report has been associated with the record.  The Board finds that the March 2012 VA examination report is more than adequate, it is predicated on a full understanding of his medical history, consideration of the Appellant's lay assertions, review of the record, physical examination, and provided a sufficient evidentiary basis for the claim for service connection for a low back disability to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Given the foregoing, the Board finds that the RO has substantially complied with the Board's August 2011 remand directives in this case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Finally, the Appellant was provided an opportunity to set forth his contentions during a March 2011 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a hearing officer fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2011 hearing, the undersigned identified the service connection issue on appeal.  The undersigned sought to identify any pertinent evidence not currently associated with these claims folders that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and it can adjudicate the above-cited claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issue decided on the merits in the Board's analysis below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Laws and Regulations

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The appellant's ACDUTRA and INACDUTRA are not "active" service a defined for VA purposes, and he has not yet been awarded service connection for any disability.  Therefore, he is addressed through the decision below as "Appellant."  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.6, 3.303(a) (2013).  Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except as specified) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full- time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive periods do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for diseases defined as chronic, such as arthritis,  and which are manifested to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309. 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  

The Appellant contends that he had service from 1976 to 1981, suggesting that he had some service other than ACDUTRA or INACDUTRA.  However, the official service records establish that the Appellant had service only from November 1976 to July 1977, and that his service consisted solely of ACDUTRA or INACDUTRA.  The official records provide no basis for a finding that the Appellant had active service, and, thus, the presumptions discussed above are not applicable in this claim.  

As a general matter, substantiation of a claim of service connection for a disability requires proof of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The second and third elements may, under certain circumstances, be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  This method can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013).  Proof of service connection through evidence of continuity and chronicity of symptomatology is not applicable to the current claim because it is based on the Appellant's ACDUTRA and INACDUTRA, without active service.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Analysis

The Appellant seeks service connection for a low back disability.  He contends that he injured his low back after he lifted a bowl of batter while working as a cook with the Oklahoma Army National Guard in late 1977.  The Appellant maintains that he did not seek any medical attention for his back during military service, but was placed on light duty for a couple of days before he returned to full duty.  He contends that he experienced back pain on and off since discharge.  (Transcript (Tr.) at pages 5-7)); March 2011 report, prepared by M. W., MD; and, March 2012 VA examination report). 

As to Hickson element number one (1), evidence of a current disability, the Appellant has been diagnosed as having degenerative joint disease of the lumbar spine.  (See March 2012 VA general medical examination report). 

As to Hickson, element number two (2), evidence of in-service injury or disease, the Appellant's available service treatment records were obtained from the Adjutant General of Oklahoma.  These records do not contain any subjective complaints or clinical findings referable to an injury to the Appellant's low back.  In fact, and as noted above, the Appellant has maintained that he did not seek medical attention for his low back injury during military service.  The Board acknowledges that the Appellant's military occupational specialty (MOS) was a cook.  His testimony and statements that he injured his low back in 1981 while lifting a large bowl of batter are consistent with his MOS as a cook but are not consistent with his actual dates of service and absence of any report of in-service back injury.  The official records reflect that the appellant's discharge was required because there was a conviction (reason or allegation undisclosed) by a Civil Court.  Thus, it appears that no discharge examination was conducted.  The available official service department records do not confirm that the appellant sustained a back injury in service.  

Regarding Hickson element number three (3), nexus to military service, the Board finds that there are private and VA physicians' opinions that are supportive of and against the claim. 

Evidence in support of the claim includes a March 2011 report, prepared by M. W., M. D.  Dr. M. W. noted that the Appellant initially presented to his office for back pain after he had been involved in an employment-related injury in 2001.  Dr. M. W. related that the Appellant gave a history of having injured his back during military service after he lifted a bowl full of batter in cook school.  Dr. M. W. indicated that he could not find any direct reflection of the in-service injury in the Appellant's chart.  According to Dr. M. W., the Appellant had informed him that he was trying to receive VA benefits.  Dr. M. D. indicated that there was no radiographic or radiological study that could be used to determine the origin of the Appellant's injury; thus, he had to rely on the Appellant's history.  As to the etiology of the Appellant's back pain, Dr. M. W. related that the in-service injury "[m]ay have been the inciting injury that began all his back pain."  (See March 2011 report, prepared by Dr. M. W.). 

Dr. M. W.'s statement is, at best, equivocal and speculative.  There is a long line of cases where the Court has held that a medical opinion that an alleged event or link to service "may" have occurred or be present is too speculative to have probative value.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).  

In addition, Dr. M. W. acknowledged that the appellant incurred an employment injury to his back proximate to seeking medical treatment, but did not address the role, if any, or the significance of the Appellant's post-service employment-related back injury in formulating his speculative opinion, nor did he provide a rationale for the expressed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  For these reasons, the Board finds Dr. M. W.'s opinion to be of diminished probative value in adjudicating the current claim. 

A March 2011 report prepared by D.R., MD, also appears favorable to the claim. Dr. D.R. indicated that he had been treating the Appellant for chronic back pain for a number of years.  Dr. D.R. related that the Appellant reported that back pain went back to his military service and apparently started after he had lifted a heavy object.  Dr. D.R. also related the appellant's statement that he did not report the incident in service or after service, so no prior records were available to confirm the report of back pain.  Dr. D.R. opined that the Appellant's back pain was initiated in the military and had increased with time and subsequent activity.  (See March 2011 report, prepared by Dr. D.R.).  

Dr. D.R.'s discussion establishes that the opinion was based solely on the appellant's report.  The Board finds Dr. Dr. R.'s opinion to be of minimal probative value because it is based on an incomplete history, without discussion of post-service events from 1977 to 2001.  Dr. D.R. did not discuss the role, if any, of the Appellant's post-service employment back injury.   It is equally important to note Dr. D.R.'s opinion appears to have been based solely on the history provided by the Appellant.  The probative value of Dr. D.R.'s opinion is further reduced because, as Dr. D.R. acknowledges, the medical statement is essentially a transcription of the information provided by the Appellant, since no clinical evidence other than the Appellant's report was reviewed.  Id.  

The history provided by the Appellant to Dr. D.R. is inconsistent with the record.  In particular, Dr. D.R. made no notation that the Appellant explained why he did not seek evaluation of back pain during the period from 1977 (service discharge) to 1996 (report of earliest medical treatment of back pain).  Ordinarily, it would be expected an individual with who is experiencing pain, even intermittently, over a period exceeding 15 years, would be expected to explain why the date of onset of back pain differed so markedly from the date of first medical treatment for back pain.  Dr. D.R. did not report that the Appellant explain how his back pain affected his ability to work over that period, and there is no notation that the appellant explained how he was able to perform his employment duties despite back pain, if present.  This lack of explanation is not consistent with the Appellant's testimony about onset and duration of pain.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on lay statements renders a medical report not probative if the Board rejects the accuracy of the lay statements).

Evidence against the claim includes a March 2012 VA examiner's opinion.  The VA examiner discussed the entire medical record, to include Dr. M.W.'s and Dr. D.R.'s favorable opinions and a recitation of the in-service injury that is consistent with that previously reported herein.  The VA examiner diagnosed the Appellant with degenerative joint disease of the lumbar spine.  The VA examiner opined that it was less likely than not that the Appellant's back condition was related to in-service incurrence to include ACDUTRA service.  The VA examiner reasoned that there was no evidence of treatment of a lumbar spine condition in service and an absence of medical treatment of any back condition after service discharge until he sought treatment for back pain in 2000.  The VA examiner noted that the Appellant had reported having first sought treatment for a back condition in 1995, which is over a decade after service discharge and not supported by the record.  Thus, the VA examiner maintained that the chronicity of a back condition was not established based on the available medical reports and Appellant's history.  The VA examiner concluded that his opinion might change if medical reports indicating that the Appellant had received treatment for a chronic back condition after service discharge were received.  (See March 2012 VA examination report).  To date, reports showing that the Appellant has continuously received treatment for his low back disability since service discharge are not of record. 
 
The Board accords great probative weight to the March 2012 VA examiner's opinion since it is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation.  His opinion is consistent with the other evidence of record, namely the absence of any complaints of a back injury after service discharge in 1977 until, according to the Appellant's own history, 1996.  The initial post-service medical evidence of a report of low back complaints is dated in 2001, and the provider specifically noted that treatment of back pain was initiated after the Appellant sustained a work-related injury.  The opinion is supported by clear rationale.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  

The Board observes that, if the Appellant had been experiencing back pain since an in-service injury, it would be expected that he would seek medical treatment.  Here, the Appellant concedes that he did not seek any medical attention for his low back until 1996, which is over 10 years after the date he reported as the date of injury (1981) and is nearly 20 years after the appellant's service discharge as shown by official records (1977).  The Board further observes that the accuracy of the appellant's report of his history is further reduced by the inconsistency between the date of injury alleged by the appellant (1981) and the lack of any record of service after an official discharge date in 1977.  

In fact, the record shows that the first available objective evidence of complaints of low back pain was not until 2001, after the Appellant had been involved in a work-related injury, according to the treated provider.  See AZ v. Shinseki 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a Appellant's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The appellant has not disputed the provider's statement that he incurred a work-related injury in 2001.  The appellant does not dispute that he was employed for many years in the interval between 1977 and 2001.  The Board observes that the employment shown by the record would have required motion of the back.  The appellant did not explain how he was able to perform the various types of employment without seeking evaluation of back pain, if back were present while the appellant was employed.  Therefore, the appellant's acknowledged failure to report any complaints of any low back problems until 1996 is persuasive evidence that the appellant's current recollection that he experienced chronic back disability during that period is not accurate.  

Consideration has been given to the Appellant's lay assertion that he experiences a low back disorder as a result of an in-service low back injury.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), or link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Spine disorders are not the types of conditions that are readily amenable to lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, physical examination, and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Appellant is competent to report symptoms of low back pain.  However, there is no indication that the Appellant is competent to determine onset of a spine disorder, such as degenerative joint disease.  He is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating spine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Appellant's lay evidence that his current back disability is due to an injury in service does not constitute competent medical evidence, and lacks probative value.

A VA physician has specifically concluded that the Appellant's degenerative joint disease of the spine is not related to military service.  The preponderance of the competent and probative evidence of record is against an etiological relationship between a currently-diagnosed spine disability and a low back injury reported as having been incurred in service.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim for service connection for a low back disorder, currently diagnosed as degenerative joint disease of the lumbar spine, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


